Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badr et al., US 2019/0391716.
	Regarding claim 1, Badr discloses a system for identifying a remote controllable device using a camera and for remotely controlling said identified remote controllable device, said system comprising:
	at least one input interface (figure 1a-1b and 5);  
	at least one output interface (figure 1a-1b and 5);  and 
	at least one processor (figure 1a-1b and 5) configured to: 
	obtain an image via said at least one input interface, said image captured with a camera, said image capturing at least a surrounding of said remote controllable device and said 
remote controllable device (paragraph 98-103), 

	identify said remote controllable device by selecting an identifier associated with at least one of said one or more objects and/or features from a plurality of identifiers stored in a memory, said memory comprising associations between said plurality of identifiers and remote controllable devices, and said selected identifier being associated with said remote controllable device (paragraph 104-106), 
	determine a control mechanism for controlling said identified remote controllable device (paragraph 104-106), and 
	use said at least one output interface to control said identified remote controllable device using said determined control mechanism (paragraph 107-109). 
 
	Claim 13 and 14 are rejected on the same grounds as claim 1.

	Regarding claim 2, Badr discloses a system as claimed in claim 1, wherein said at least one processor is configured to recognize said remote controllable device in said image and select said identifier by selecting an identifier associated with both said recognized at least one object and/or feature in said surrounding of said remote controllable device and said recognized remote controllable device (paragraph 26, 51, 61, 66 and  74-75). 
 
	Regarding claim 3, Badr discloses a system as claimed in claim 2, wherein said at least one processor is configured to recognize a plurality of remote controllable devices in said 
image and select said identifier by selecting an identifier associated with both said recognized at least one object and/or feature in said surrounding and one of said plurality of unidentified remote controllable devices (paragraph 26, 51, 61, 66 and  74-75). 
 

	select a further identifier associated with both at least one of said one or more objects and/or features and a further one of said plurality of remote controllable devices, said further identifier being associated with a further remote controllable device (paragraph 27, 30-32, 38, 57, 61-6785 and 92), and 
	determine that said remote controllable device is nearer to the center or other reference point of said image than said further remote controllable device (paragraph 27, 30-32, 38, 57, 61-6785 and 92), 
	wherein said identifier of said remote controllable device is selected upon determining that said remote controllable device is nearer to the center or other reference point of said image than said further remote controllable device (paragraph 27, 30-32, 38, 57, 61-6785 and 92). 
 
	Regarding claim 6, Badr discloses a system as claimed in claim 1, wherein said at least one processor is configured to: 
	select a further identifier associated with at least one object and/or feature of said one or more objects and/or features from said plurality of identifiers stored in said memory, said further identifier being associated with a further remote controllable device (paragraph 26, 51, 61, 66 and  74-75), and 
	use said at least one input interface to allow a user to use said determined control mechanism to select said remote controllable device from at least said remote controllable device and said further remote controllable device (paragraph 26, 51, 61, 66 and  74-75), and 
	wherein said control mechanism is further associated with said further identifier and said control mechanism is further suitable for controlling said further remote controllable device (paragraph 26, 51, 61, 66 and  74-75). 

	Regarding claim 7, Badr discloses a system as claimed in claim 6, wherein said at least one processor is configured to associate at least one further object and/or feature of said one or more objects and/or features with said identifier of said remote controllable device in said memory in dependence on said user selecting said remote controllable device (paragraph 26, 51, 61, 66 and  74-75). 
 
	Regarding claim 8, Badr discloses a system as claimed in claim 1, wherein said at least one processor is configured to determine a light effect in said surrounding of said remote 
controllable device in said image and said selected identifier is further associated with one or more characteristics of said determined light effect (paragraph 23-29, 32, 38, 44-46, 54-57, 72, 78 and 90-94). 
 
	Regarding claim 9, Badr discloses a system as claimed in claim 1, wherein said memory comprises one or more descriptions of said at least one object and/or feature associated with said identifier, the one or more descriptions description comprising one or more words derived from a room in which said at least one object is located and one or more words describing said at least one object ((paragraph 23-29, 32, 38, 44-46, 54-57, 72, 78 and 90-94). 
 
	Regarding claim 10, Badr discloses a system of claim 9, wherein said at least one processor is configured to use said at least one input interface to receive one or more descriptions of objects within a certain distance of said remote controllable device, select 
one or more object models based on said one or more descriptions and associate said selected object models with said identifier of said remote controllable device in said memory (paragraph 23-29, 32, 38, 44-46, 54-57, 72, 78 and 90-94). 
 

 
	Regarding claim 12, Badr discloses a lighting system comprising the system of claim 1 and one or more remote controllable lighting devices (paragraph 23-29, 32, 38, 44-46, 54-57, 72, 78 and 90-94). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gervautz et al., US 2014/0267770.
	Regarding claim 1, Gervautz discloses a system for identifying a remote controllable device using a camera and for remotely controlling said identified remote controllable device, said system comprising:
	at least one input interface (figure 2-3);  
	at least one output interface (figure 2-3);  and 
	at least one processor (figure 2-3) configured to: 

remote controllable device (paragraph 59 and 67-68), 
	analyze said image to recognize one or more objects and/or features in said surrounding of said remote controllable device (paragraph 70 and 73), 
	identify said remote controllable device by selecting an identifier associated with at least one of said one or more objects and/or features from a plurality of identifiers stored in a memory, said memory comprising associations between said plurality of identifiers and remote controllable devices, and said selected identifier being associated with said remote controllable device (paragraph 66 and 72), 
	determine a control mechanism for controlling said identified remote controllable device (paragraph 79), and 
	use said at least one output interface to control said identified remote controllable device using said determined control mechanism (paragraph 85). 
 
	Claim 13 and 14 are rejected on the same grounds as claim 1.

	Regarding claim 2, Gervautz discloses a system as claimed in claim 1, wherein said at least one processor is configured to recognize said remote controllable device in said image and select said identifier by selecting an identifier associated with both said recognized at least one object and/or feature in said surrounding of said remote controllable device and said recognized remote controllable device (paragraph 72). 
 
	Regarding claim 3, Gervautz discloses a system as claimed in claim 2, wherein said at least one processor is configured to recognize a plurality of remote controllable devices in said 

 
	Regarding claim 6, Gervautz discloses a system as claimed in claim 1, wherein said at least one processor is configured to: 
	select a further identifier associated with at least one object and/or feature of said one or more objects and/or features from said plurality of identifiers stored in said memory, said further identifier being associated with a further remote controllable device (paragraph 59, 66-73, 79 and 85), and 
	use said at least one input interface to allow a user to use said determined control mechanism to select said remote controllable device from at least said remote controllable device and said further remote controllable device (paragraph 59, 66-73, 79 and 85), and 
	wherein said control mechanism is further associated with said further identifier and said control mechanism is further suitable for controlling said further remote controllable device (paragraph 59, 66-73, 79 and 85). 
 
	Regarding claim 7, Gervautz discloses a system as claimed in claim 6, wherein said at least one processor is configured to associate at least one further object and/or feature of said one or more objects and/or features with said identifier of said remote controllable device in said memory in dependence on said user selecting said remote controllable device (paragraph 59, 66-73, 79 and 85). 
 
	Regarding claim 9, Gervautz discloses a system as claimed in claim 1, wherein said memory comprises one or more descriptions of said at least one object and/or feature associated with said identifier, the one or more descriptions description comprising one or 
 
	Regarding claim 10, Gervautz discloses a system of claim 9, wherein said at least one processor is configured to use said at least one input interface to receive one or more descriptions of objects within a certain distance of said remote controllable device, select 
one or more object models based on said one or more descriptions and associate said selected object models with said identifier of said remote controllable device in said memory (paragraph 59, 66-73, 79 and 85). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Badr in view of Daniels et al., US 2019/0114061.
	Regarding claim 5, Badr discloses a system as claimed in claim 3, wherein said at least one processor is configured to: select a further identifier associated with both at least one of said one or more objects and/or features and a further one of said plurality of remote 
	Badr is silent about determine that a user is looking at said remote controllable device in a rendering of said image, wherein said identifier of said remote controllable device is selected upon determining that said user is looking at said remote controllable device in said rendering of said image. 
	In an analogous art, Daniels discloses determine that a user is looking at said remote controllable device in a rendering of said image, wherein said identifier of said remote controllable device is selected upon determining that said user is looking at said remote controllable device in said rendering of said image (paragraph 323).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Badr’s system with the teachings of Daniels. The motivation would have been to properly predict the device the user wants to control for the benefit of giving an easy way of controlling the devices. 
	
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421